      Case 1:18-cv-03456-AJN-GWG Document 97 Filed 03/25/20 Page 1 of 1
                             PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600
                                  Contact@ParkerHanski.com




                                                            March 25, 2020
Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York


       Re:     Dedra De La Rosa v. Aspenly Co. LLC and Pure Green NYC 8th Street Corp

               Docket No. 1:18-cv-03456 (AJN)(GWG)

Dear Judge Nathan:

        We represent the plaintiff in the above-entitled action. Given that defendant has recently
been granted permission to serve expert disclosures by April 17, 2020 (See ECF Document #
96), we write to respectfully ask the Court to consequently provide plaintiff until May 15, 2020
to review defendant’s expert disclosures with plaintiff’s expert and to take the deposition of
defendant’s expert. The current trial schedule does not provide plaintiff with sufficient time to
analyze and take an expert deposition especially in light of the current health emergency that
makes it uncertain as to when plaintiff can take this deposition. Specifically, the Joint Pretrial
Order is due on May 1, 2020 and the Trial is scheduled for May 11, 2020. Accordingly, plaintiff
respectfully asks the Court to adjourn the trial schedule to June 2020.

       Thank you for your time and attention to this matter. With kindest regards, I am

                                                     very truly yours,

                                                          /s/
                                                     Glen H. Parker, Esq.
